By JUDGE ROSEMARIE ANNUNZIATA
It is my opinion that the use of the term "interlocutory" in Rule 3:18 was not intended to act as a bar to the execution of summary judgment for the undisputed portion of a contested claim, granted under the Rule. "Interlocutory" is defined by Black’s Dictionary as "something intervening between the commencement and the end of a suit which decides some point or matter, but is not a final decision of the whole controversy." The use of the term signifies both the partial (yet final) relief granted, as well as the existence of issues remaining to be resolved for complete relief. Accordingly, the Court declines to enter an order for Summary Judgment which defers execution of judgment until final adjudication of the remaining issues.
Summary Judgment in favor of the plaintiff in the amount of $133,614.29 is granted. Pre-judgment interest is granted from September 1, 1988.